Title: Elisha Ticknor to Thomas Jefferson, 7 August 1815
From: Ticknor, Elisha
To: Jefferson, Thomas


          sir, Boston  7th Aug. 1815.
          Your letter of the 5th ultimo. reached Boston in due season; but, my absence on a long journey and detention by ill health are my only apology for not replying to it at an earlier period. Your “possessing my son for a short time” was really an honour to him as well as to me, and such an honour too as would gratify the feelings and pride of a parent, who loves and esteems his son. I could not persuade myself to permit him to travel abroad, ’till he had first visited some parts of his own country; and, especially, ’till he had seen and known personally some of the worthies, who have honoured and adorn’d it. I recommend’d to him, therefore, to apply to his and my friends in this town and neighbourhood to furnish him with such letters of introduction, as would not only aid him in his preparations for Europe; but, with such as, out of which, would naturally grow such other credentials as would be extremely useful to him in his absence. On his return to his home, he gave me an account of his journey and of the manner, in which he had been from time to time received by his friends and strangers, and, that no part of his journey gratified him, and by his representation, me so much, as the kindness and attention, with which yourself and family were pleased to shew him, while at Monticello, for which you will please to accept the grateful acknowledgements acknowledgments of his father. Permit me, sir, to add, that, when in the course of conversation, between you and him alone, on his tour to Europe, you were pleas’d to observe to him, that you were now an agen aged man (I believe seventy years old)—that twenty eight years ago, you had many friends in Europe—that the ravages of time and the devastation of revolutions in that country might have carried away many of the ablest and best of your acquaintance, who could be of any use to him; yet, to the remaining few you would with pleasure give him letters of introduction, provided he would give you a month’s notice of his intention to depart. This was an offer so great and so strongly mark’d with attention and kindness to a young stranger, going to a foreign country, and to him and to me invaluable, that to express myself on this occasion as I ought, is not in my power. I leave to you, sir, who are able to imagine what I ought to say and how I ought to feel rather than to attempt to tell to you either of them myself. All I ask is, that he may merit your confidence and approbation and receive your blessing, and transact your business as becomes a wise, judicious and prudent young man.
          Your letter shall be immediately forwarded with mine to his address in London; although it is possible he may now be in Holland, making his way to Gottengen, the place of his destination, through the difficulties and threatenings of Europe as fast as he possibly can. His last letter was dated at London, the 30th May, where he was then preparing himself for the Continent. What will be his fate there GOD only knows. I have been extremely solicitous about him ever since the renewal of hostilities; yet, he writes in good spirits and fine health and appears to think there will be no danger, at least to Americans.
          Any letter you may please to forward to me for him, shall be immediately transmitted to his address, agreeably to your request: and, also, any business, sir, which you may wish to have done in this part of the country and which can be transacted by me shall be done with the greatest exactness and care.
          I am, sir, With the greatest respect and consideration Your much obliged & very humble servant,
          Elisha Ticknor.
        